
Exhibit 10.3
 
AMENDMENT TO CHANGE OF CONTROL AGREEMENT
FOR
GERALD F. SOPP


THIS AMENDMENT TO CHANGE OF CONTROL AGREEMENT dated as of November 15, 2017
(this "Amendment"), amends that certain Change of Control Agreement dated March
28, 2007, as previously amended by Amendment to Change of Control Agreement
dated December 16, 2009, Amendment to Change in Control Agreement dated October
14, 2011, and Amendment to Change in Control Agreement dated December 19, 2012
(as so amended, the "Agreement") by and among DNB FINANCIAL CORPORATION
("Holding Company"), DNB FIRST, NATIONAL ASSOCIATION, a national banking
association with principal offices at 4 Brandywine Avenue, Downingtown, PA 19335
("Bank") (Holding Company and Bank are sometimes referred to individually and
collectively herein as the "Company") and Gerald F. Sopp, an individual
("Executive").


Background


A. The Company and the Executive desire to amend the Agreement to make certain
modifications to the severance payments to be received by the Executive in the
event of a change in control.


C. The Boards of Directors of the Holding Company and the Bank have each
approved this Agreement and it is intended to be maintained as part of the
official records of the Holding Company and the Bank.


NOW THEREFORE, in consideration of the mutual promises and agreements set forth
herein, the parties agree as follows:


1.  Definitions.  Capitalized terms used in this Amendment and not otherwise
defined in this Amendment shall have the respective meanings assigned thereto in
the Agreement.


2.  Change to Base Severance Multiplier and Elimination of Golden Parachute
Limitation.  Section 3(f)(I) is hereby revised to increase the multiplier for
computing the Base Severance amount and to delete the last sentence of the first
paragraph thereof.  As revised such first paragraph shall read as follows:


(I) Base Severance. A basic severance payment ("Base Severance") in an amount
equal to: (X) the sum (herein called "Total Annual Cash Compensation") of two
elements:  (I) the aggregate amount of (i) salary, (ii) the Company's cash
contribution toward the cost of medical, life, disability and health insurance
benefits, and (iii) employer contributions (whether or not matching) under the
Company's qualified defined contribution retirement plans, that was payable to
or for the benefit of Executive at any time during the most recent full fiscal
year of the Company ended prior to the time the Executive becomes entitled to
severance payments under this Section (the "Base Element"), plus (II) the
aggregate cash bonuses that have been earned by the Executive during the most
recent fiscal year of the Company ended prior to the time the Executive becomes
entitled to severance payments under this Section, but any bonus shall only be
included in the foregoing to the extent it has been finally approved and fixed
as to amount at the time the Executive becomes entitled to severance payments
under this Section (the "Bonus Element"); multiplied by (Y) 2.50.  Such payment
shall be made in a lump sum within one (1) calendar week following the date of
termination, or, if later, at the earliest time permitted under Section 409A of
the Internal Revenue Code of 1986, as amended (the "Code"), subject to
withholding by the Company as required by applicable law and regulations.


3.  Reaffirmation of Agreement as Amended; Conflicts.  All of the provisions of
the Agreement, as amended by this Amendment, remain in full force and effect. 
In the event that any express provision of the Agreement conflicts with any
express provision of this Amendment, the express provisions of this Amendment
shall control.  All references to the "Agreement" hereafter shall mean the
Agreement as amended by this Amendment.



--------------------------------------------------------------------------------

4.  Prior Agreements. There are no other agreements between Company and
Executive regarding the subject matter of this Amendment. This Amendment is the
entire agreement of the parties with respect to its subject matter and
supersedes any and all prior or contemporaneous discussions, representations,
understandings or agreements regarding its subject matter.


5.  Assigns and Successors. The rights and obligations of Company and Executive
under this Amendment shall inure to the benefit of and shall be binding upon the
successors and assigns of Company and Executive, respectively, provided,
however, that Executive shall not assign or anticipate any of his rights
hereunder, whether by operation of law or otherwise. For purposes of this
Agreement, "Company" shall also refer to any successor to Holding Company or
Bank, whether such succession occurs by merger, consolidation, purchase and
assumption, sale of assets or otherwise.


IN WITNESS WHEREOF, the parties hereto have caused the due execution of this
Agreement as of the date first set forth above.


Attest:
 
 
 
 
 
Holding Company:
DNB FINANCIAL CORPORATION
 
 
 
     
By:
 
Name:
Bruce E. Moroney
 
Name:
William J. Hieb
Title:
Chief Accounting Officer
 
Title:
President and CEO
         
Attest:
 
 
 
 
 
Bank
DNB FIRST, NATIONAL ASSOCIATION
 
 
 
     
By:
 
Name:
Bruce E. Moroney
 
Name:
William J. Hieb
Title:
Chief Accounting Officer
 
Title:
President and CEO
         
Witness:
 
 
 
 
Executive:
 
         
Print Name:
   
Name:
Gerald F. Sopp
     
Individually 
                   


